DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 6/15/22.  Claims 1-20 are pending in this Office Action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.   	
 	Claims 1,8 and 15 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1,8,15 respectively of co-pending  US patent application 16/820301 ( with an expected  issue date of 9/27/2022 of US Patent  11,455,082)  hereinafter “301 application”. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the instant application claims 1,8 and 15 are to be found in the claims 1,8 and 15 respectively of the 301 application. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9,11-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toon et al. (US Patent Application Publication 2015/0294222 A1, hereinafter “Toon”)
	As to claim 1, Toon teaches a method comprising:
receiving, from a client device associated with a first user account, a request to transmit a message to a user associated with a second user account;(Toon par [0067] teaches intend to post)
 	detecting a trigger event based on attributes associated with the first user account (Toon par [0067] teaches life event) and the second user account selecting a graphic template from among a plurality of graphic templates based on the trigger event, the graphic template comprising a set of instructions to generate a media object; generating the media object based on the set of instructions associated with the graphic template, and user profile data associated with the first user account and the second user account  and causing display of a notification that includes the media object at the client device. (Toon par [0067] teaches specific template  used for generating prompts associated with life events)
  	
 	As to claim 2, Toon teaches the method of claim 1, wherein the user profile data includes a first graphical avatar associated with the first user account and a second graphical avatar associated with the second user account. (Toon par [0030] teaches profile information. Avatar is well known in the art) 	

 	As to claim 4, Toon teaches the method of claim 1, wherein the causing display of the notification that includes the media object includes:
causing display of the notification that includes the media item at a position among a plurality of notifications. (Toon par [0075] teaches the textual information were generated by the social networking system from a life event template)

 	As to claim 5, Toon teaches the method of claim 4, wherein the position of the notification among the plurality of notifications is based on a property of the trigger event. (Toon par [0075] teaches the textual information were generated by the social networking system from a life event template)

 	As to claim 6, Toon teaches the method of claim 1, wherein the graphic template includes an identification of one or more user attributes, and wherein the generating the media object based on the set of instructions associated with the graphic template includes: generating the media object based on the one or more user attributes associated with the first user account and the second user account. (Toon par [0052] teaches the information items upon which the intent may be inferred includes social graph information, content objects, posts, textual data, location information, media, user profile, temporal and privacy settings)

 	As to claim 7, Toon teaches  the method of claim 1, wherein the notification includes a display of a first user identifier associated with the first user account and a second user identifier associated with the second user account.(Toon Fig.4a and par [0075] teaches prompt 404 includes item 408)

	Claims 8-9 and 11-14 merely recite a computer system to perform the method of claims 1-2 and 4-7 respectively. Accordingly, Toon  teaches very limitation of claims 8-9 and 11-14 as indicates in the above rejection of claims 1-2 and 4-7 respectively.

 	Claims 15-16 and 18-20 merely recites a non-transitory computer readable medium comprising instructions when execute by a processor, perform the method of claims 1-2 and 4-6 respectively. Accordingly, Toon teaches very limitation of claims 15-16 and 18-20 as indicates in the above rejection of claims 1-2 and 4-6 respectively. 

Claims 3,10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Toon and further in view of Branson et al.( US Patent Application Publication 2014/0201648 A1, hereinafter, hereinafter “Branson”)

 	As to claim 3, Toon teaches the method of claim 1 but fails to teach wherein the detecting the trigger event based on the attributes associated with the first user account and the second user account includes: determining a total number of messages sent between the first user account and the second user account transgresses a threshold value.
 	However,  Branson teaches determining a total number of messages sent between the first user account and the second user account transgresses a threshold value.(Branson par [0017] teaches frequency of contact between a user of the source and group member. Branson par [0047] further teaches threshold of frequency of contact)
 	 Toon and Branson are analogous art directed toward data sharing and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of Toon and Branson according to known methods to achieve the claimed invention and yield predictable results. One would have been motivated to make such combination to filter the triggering events, thus saving device resources.
 	As to claims 10 and 17, see the above rejection of claim 3.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN L DUONG/Primary Examiner, Art Unit 2175